Judgment unanimously affirmed. Memorandum: Although we find that errors were committed in the course of the trial, we note that “ Errors are almost inevitable in any trial, improprieties almost unavoidable, but the presence of one or the other furnishes no automatic signal for reversal and retrial ” (People v. Kingston, 8 N Y 2d 384, 387); and this is true even with respect to some constitutional errors (Chapman v. California, 386 U. S. 18, 22). We are directed to determine appeals without regard to technical errors which do not affect substantial rights (Code Crim. Pro., § 542; CPL 470.05, subd. 1). We conclude that the errors in this record did not affect defendant’s substantial rights and that he received a fair trial. (Appeal from judgment of Erie County Court convicting defendant of murder.) Present — Del Vecchio, J. P., Witmer, Moule, Cardamone and Henry, JJ.